Citation Nr: 1633055	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals a lightning strike claimed as dizziness, memory problems and fatigue.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part, denied entitlement to service connection for residuals a lightning strike to include dizziness, headaches, memory problems, fatigue, and pain.  

In February 2016, the Board remanded the claim to the RO for further development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the February 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

Chronic residuals a lightning strike claimed as dizziness, memory problems and fatigue did not have a clinical onset in service and are not otherwise related to active duty.


CONCLUSION OF LAW

Chronic residuals a lightning strike claimed as dizziness, memory problems and fatigue were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated in May 2009, which fully addressed all notice elements.  VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained. 

The Veteran was afforded VA examinations to explore the nature and etiology of any disability exhibited by residuals a lightning strike claimed as dizziness, memory problems and fatigue.  The VA examiner's explained that the Veteran does not have a disability exhibited by residuals a lightning strike claimed as dizziness, memory problems and fatigue related to in service complaints of headaches and dizziness or having been struck by lightning.  The Board considers the examination reports adequate for adjudication purposes for the service connection issue being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, the Board notes that substantial compliance with the past remand instructions has been achieved.  See Stegall, 11 Vet. App. 268.  Indeed, the AOJ obtained a March 2016 addendum medical opinion with the June 2009 VA Neurological Disorders examination.  The March 2016 addendum opinion considered with the June 2009 VA examination, notes the history of treatment, the Veteran's pertinent symptoms as described by him, and current symptoms present during examination and, as discussed below, contained an opinion that was supported by a rationale.  The March 2016 addendum opinion was therefore adequate and complied with the Board's remand instructions.  The Board will therefore proceed to the merits of the claim for service connection for residuals a lightning strike claimed as dizziness, memory problems and fatigue.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. 
§ 3.303. 

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks service connection for disability exhibited by residuals a lightning strike claimed as dizziness, memory problems and fatigue from being struck by lightning in service.  

In service, a June 1969 service treatment record notes the Veteran was hit by lightning and hurled to the ground.  On examination his vital signs and neurological exam were normal.  He was diagnosed with electrical shock injury, secondary to lightning.  A November 1969 service treatment record notes the Veteran presented with complaints of headaches followed by nervousness and dizziness.  He reported that he was struck by lightning in June 1969 and since that time has suffered occasional mental lapses and dizziness.  The examiner noted that this was thought to be anxiety reaction or a hypertensive episode.  Upon separation, the Veteran did not report that he was having or had dizziness, memory problems, or fatigue.  Examination revealed no pertinent disability.  See January 1970 Report of Medical Examination.

Post-service treatment records include correspondence from Dr. R.F.U. indicate that the Veteran was treated for dizzy spells.  Following examination, Dr. U. diagnosed acute labyrinthine symptoms, decreased hearing and tinnitus, secondary to noise concussion 11 years ago.  It was reported that the Veteran never had any seizures.  Dr. U. opined the Veteran was probably suffering from an acute labyrinthine symptomatology, which is probably related to a severe blast explosion.  

In July 2009 the Veteran underwent a VA neurological disorders examination to determine the nature and etiology of his dizziness, memory loss, and fatigue.  The diagnoses included headaches, fatigue, pain, dizziness, and memory loss post lightning strike, 1969.  It was the medical examiner's opinion that the veteran's, headaches, fatigue, pain, dizziness, and memory loss are not at least as likely as not related to or a result of a June 1969 lightning strike for the following reasons: 

The veteran's lightning strike incident occurred in 1969. He did at that time and several months after have complaints of mental lapses along with dizziness and headaches. However, he was not noted to have any further complaints of the headaches, dizziness, fatigue, pain, or memory loss until years later. The veteran noted during examination that he has no problem with past or present memory loss. However, he is unable to recall numbers, and he stated that he had to concentrate when he was told something or he would forget it in 20 seconds. He did complain of immediate short-term memory, but he also stated that he feels that it has gotten worse with age. He also mentioned during examination that he had selective memory loss from Vietnam experiences. A note from the CPRS electronic record at the Overton Brooks VA Medical Center documented that the veteran had a negative neurological review and a history of seizure in remote past secondary to heat injury. This was April 3, 2006. He also noted that the veteran was being followed up in the Mental Health Clinic for mild increased depressed mood. 

The veteran states that his migraine headaches occur once a month and seizures occur once or twice every several months. However, he is not one type of seizure medi cati on or a migraine medication. He does, however, take aspirin 325 mg for his headaches. He does not have typical seizure activity complaints. With review of the claims file, his service treatment records show the treatment for his lightning strike, but he did not have any apparent residuals at that time. He was treated several months later for increased anxiety attacks with increased heart rate. With review of his VA treatment records, he has not been seen to have had treatment for residuals of a lightning strike. He has, however, been treated for a long history of depression and posttraumatic stress disorder due to his combat exposure, heart disease, and hypertension.. With information from the National weather Service on lightning safety that was found at www.nws.noaa.gov from April 2009. This was researched on July 17, 2009. The article is named "Medical Aspects of Lightning." It states that only about 10% of people who are struck by lightning are killed, leaving 90% with various degrees of disability. This article did state that lightning tends to be a nervous system injury and may affect the brain, autonomic nervous system, and the peripheral nervous system. When the brain is affected, the person often has difficulty with short-term memory, coding new information, accessing old information, multitasking, distractibility, irritability, and personality change. 

Patients have difficulty in all areas that require them to analyze more items of information than they can handle simultaneously. They present as slow because it takes longer for smaller than normal chunks of information to be processed. They present as forgetful because while they are concentrating on point A they do not have the processing space to think about point B simultaneously. It goes on to state that early on, survivors may complain of intense headaches, ringing in the ears, dizziness, nausea, vomiting, and other post concussion types of symptoms. Survivors may also experience difficulty sleeping, sometimes sleeping excessively at first and then only two to three hours at a time. A few may develop seizure-like activity several weeks to months after injury. It goes on to mention some delayed problems after a lightning strike. Problems for some survivors are pain, and the pain may not be from chronic intense headaches but may be in the back or in an extremity.  

In a March 2016 addendum opinion, the July 2009 examiner opined that it was less likely than not that the Veteran's headaches, fatigue, pain, dizziness, and memory loss are related to his June 1969 lightning strike.  It was reported that all evidence as reviewed and considered in the formation of the opinion.  In the rationale it was indicated that:

IN DECEMBER 1970 VETERAN NOTED TO HAVE ORIGINIAL CLAIM THAT DID NOT INCLUDE CURRENT REPORTED SYMPTOMS. HE REQUESTED SC FOR HEARING LOSS AND WAS FOUND TO BEEN "STRUCK BY LIGHTENING IN JUNE OF 1969. RELEASE FROM ACTIVE DUTY EXAMINATION ON JAN. 19, 1970 IS NORMAL WITH NO FINDINGS OF HEADACHE, DIZZINESS, FATIGUE, MEMORY LOSS,OR PAIN RELATED TO LIGHTNING STRIKE OR HEAD INJURY. 

ENLISTMENT EXAMINATION NORMAL ON MARCH 27, 1968. NARRATIVE SUMMARY FOR ELECTRICAL INJURY "HIT BY LIGHTNING, HURLING PATIENT TO GROUND". VITAL SIGNS WERE NORMAL, HAD SLIGHTLY HYPERACTIVE DEEP TENDON REFLEXES AND MILD EXPRESSIVE APHASIA. OTHERWISE NEUROLOGICAL EXAM ENTIRELY NORMAL. HE WAS ADMITTED FOR OBSERVATION AND APHASIA CLEARED OVERNIGHT. ON JUNE 10TH HE WAS UP AND ABOUT, ALERT AND CONSIDERED FIT FOR DUTY. DISCHARGE DIAGNOSIS WAS ELECTRICAL SHOCK INJURY, SECONDARY TO LIGHTNING. 


NOVEMBER 9, 1969 NOTE THE VETERAN HAD A SORE NECK LEADING TO PRESSURE IN HEAD. IT HAD BECOME PROGRESSIVELY MORE "NERVOUS" & "DIZZY" THAT EVENING. STATED ABOUT HAVING PAST HISTORY OF BEING STRUCK BY LIGHNING WHILE OUT IN BUSH, IN JUNE 1969. "SINCE THAT TIME HAS SUFFERED OCCASIONAL "MENTAL LAPSES AND DIZZINESS". PUPILS WERE EQUAL REACTION TO LIGHT. DOCUMENTED SUDDEN ONSET OF PAIN IN LOWER OCCIPUT AND PAIN IN HEAD (HEADACHE) FOLLOWED BY EXTREME NERVOUSNESS, FAST BEATING OF HEART AND GENERAL APPREHENSION. NO OTHER SYMPTOMS EXCEPT HE KNEW HEART WAS BEATING RAPIDLY. IMPRESSION WAS "PROBABLY ANXIETY REACTION CONSIDER HYPERTENSIVE EPISODE". ADMITTED AND OBSERVED SHOWED TO BE APPARENTLY RESTING WELL. NOTE FROM 11/9/69 NOTES "BASICALLY ANXIETY REACTION" 

The Veteran is service connected for bilateral hearing loss and tinnitus, for which he underwent multiple VA examinations in November 1970, April 2005 and September 2007.  The examination reports do not indicate a diagnosis for a chronic disability related to dizziness, fatigue, or headaches.  In addition, post-service treatment records include an April 2006 VA treatment record, which shows a normal neurological review.  VA treatment records also note the Veteran's reports of migraine headaches, fatigue, and dizziness.  See April 2005 VA Mental Disorders Examination; Shreveport VA Medical Center treatment records.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that a lightning strike may lead to residual disability is commonly known and, therefore, the Veteran's testimony that he has disability exhibited by dizziness, memory problems and fatigue that is related to being struck by lightning in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2009 VA examination report with the 2016 addendum more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The VA examination report of 2009 with the 2016 addendum is the most pertinent evidence of record.  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008)

Dr. U. diagnosed acute labyrinthine symptoms, decreased hearing and tinnitus, secondary to noise concussion 11 years ago in 1981.  It was not indicated that chronic disability resulted from service.  The VA examiner reviewed the entire claims file and included a synopsis of the veteran's medical history.  A comprehensive physical examination was accomplished.  Exhibited symptoms during the time from service to present were reported.  The VA opinion is factually accurate, fully articulated, and contains sound reasoning; it is clearly more probative than the private medical opinion.  Therefore, the VA opinion is afforded significant probative value.  

For these reasons, the preponderance of the evidence is against the Veteran's claim for service connection for residuals a lightning strike claimed as dizziness, memory problems and fatigue.


ORDER

Entitlement to service connection for residuals a lightning strike claimed as dizziness, memory problems and fatigue is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


